DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conveyor adapted and   configured to transport the bottles, positioned in an inverted position of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2894593, to Ballu (hereinafter referred to as Ballu), see English translation provided with the non-final Office action mailed July 7, 2021.
In reference to claim 8, Ballu as modified by Wray discloses the claimed invention.
Ballu discloses a process for cooling necks of bottles, comprising the steps of:
Providing a facility (see figure 2)for cooling necks of bottles , which comprises:
a tank (30);
a store of cryogenic fluid (40) , a fluid distribution line (41-48), having an upstream end (46) connected to said store (40), a downstream end (upper end of 41) connected to said tank (30), the fluid distribution line being equipped with a shut-off valve (48) and a control valve (47);
a conveyor (1, figure 1) adapted and configured to transport the bottles, positioned in an inverted position (see figure 1), in order to brinq a neck of each bottle to be cooled within the tank which has been cooled usinq said cryogenic fluid [0031];
note that in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Ballu is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims ),
transporting bottles (2) in an inverted position with a conveyor so as submerge the neck of each bottle to be cooled within the tank (3, see figure 1);
Ballu fails to disclose a mass of a solid heat-transfer medium consisting of copper shavings contained in the tank, the control valve being a solenoid valve, a temperature sensor adapted and configured to measure a temperature of the mass of solid heat-transfer medium, measuring a temperature of the mass of solid heat-transfer medium with a temperature sensor; and controlling the control valve with the regulator based upon the temperature measured by the temperature sensor.
Wray teaches that in the art of extracting heat from a substance with a store of cryogen (50), that it is a known method to provide the store of cryogen into a tank (23) containing a solid heat-transfer medium consisting of copper shavings [0050]. Wray teaches that these particles increase the efficiency of thermal transfer [0014]. This is strong evidence that modifying  as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ballu by Wray such that the tank of cryogenic material included a mass of a solid heat-transfer medium consisting of copper shavings contained in the tank, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods 
Wray further discloses that it is a known method to control the flow of cryogen through the tank utilizing control valve being a solenoid valve [0194], a temperature sensor (15) adapted and configured to measure a temperature of the mass of solid heat-transfer medium ([0271] where Wray discloses monitoring the temperature of the heat exchange unit which includes the thermal mass of solid medium), measuring (sensing) a temperature of the mass of solid heat-transfer medium with a temperature sensor [0271]; and controlling a control valve based upon the temperature measured by the temperature sensor [0194]. This is strong evidence that modifying  Ballu as claimed would produce predictable result (e.g. automatic control of the flow of refrigerant). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ballu by Wray such that the control valve was a solenoid valve, a temperature sensor adapted and configured to measure a temperature of the mass of solid heat-transfer medium, measuring a temperature of the mass of solid heat-transfer medium with a temperature sensor; and controlling the control valve with the regulator based upon the temperature measured by the temperature sensor  in order to advantageously control the temperature of the tank and adjust the flow of refrigerant automatically. 
In reference to claim 10, Ballu as modified by Wray discloses the claimed invention.
Ballu discloses the cryogenic fluid is selected from liquid nitrogen [0035].

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 

For these reasons, Applicant’s argument is not found persuasive and the rejection remains


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/          Primary Examiner, Art Unit 3763